Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 1-12   have been amended.  Claims 1-12, as filed12/27/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The objection to claim 6 is withdrawn in light of Applicant’s remarks and amendments.
The objection to the drawings is withdrawn.
The rejection under 35 USC 112(a) is withdrawn in light of Applicant’s remarks and amendments.
The rejection under 35 USC 112(b) is withdrawn in light of Applicant’s remarks and amendments.
Regarding the rejection under 35 USC 101, Applicant argues (page 8 of the Remarks dated 12/27/2021)  that the claims are sufficiently amended to overcome 101, due to citing additional elements. The Examiner respectfully disagrees. The additional elements cited by the Applicant are types of data (home type, home size) and are an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of determining a change in property value or determining a cost to repair, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not 
Regarding the rejections under 35 USC 102 and 35 USC 103, Applicant argues (pages 9-13 of the Remarks) that the cited art does not teach receiving data from the group consisting of a family home type, a livable square footage value, a property location, a pre-incident property value, a damaged area, a damage type, a casualty incident characteristic, and a damage severity, and further that the cited art does not teach a fire prevention resource value. The examiner finds this argument to be moot in view of new grounds of rejection in regards to the independent claims.

Claim Interpretation 
Examiner notes that many terms used in the instant are very broad, for example the claim 1 refers to “property incident data” and “refined damage estimate value”. The broadest reasonable interpretation of “a refined estimated damage value” of claim 1 is any estimated damage value. The claims further contain language for determination of various values which is very broad. Some examples are provided: Claim 1: “determine a refined estimated damage value based at least in part on the relationship between the initial estimated damage value and the aggregated past damage value; and provide a property restoration data corresponding to at least the refined estimated damage value” For example claim 3 “receive a verified restoration data corresponding to at least one restored property characteristic.” Claim 5: ”determine a fire prevention resource value based at least in part on a relationship between the refined estimated damage value and the property incident data.”

Claim Rejections - 35 USC § 101
Claim(s) 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a system for determining estimated damage values for a property. 
Claim 1 is directed to the abstract idea of “determining a cost to repair” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receive a property incident data corresponding to at least one property characteristic, said at least one property characteristic from a group of characteristics, the group consisting of a family home type, a livable square footage value, a property location, a pre-incident property value, a damaged area, a damage type, a casualty incident characteristic, and a damage severity ; determine an initial estimated damage value based at least on one of the property incident data and an aggregated loss data, the aggregated loss data corresponding to a plurality of past property loss characteristics which correspond to one of said group of characteristics of said property incident data; determine a relationship between the initial estimated damage value and an aggregated past damage value; determine a refined estimated damage value based on said relationship between said initial estimated damage value and said aggregated past damage value; and provide a property restoration data corresponding to at least the refined estimated damage value and provide a fire prevention resource value based on a relationship between the refined estimated damage value and the property incident data.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor, memory, and stored computer code”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of “determining a cost to repair.”  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using determining a cost to repair  using computer technology (e.g. a processor, memory, and stored computer code). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Claim 7 and the dependent claims do not recite additional elements not listed above.  Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of “determining a cost to repair.”
Dependent claims 2-6 and 8-12 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Written Description- Lack of Algorithm
Claim 1 recites the limitation: “wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the system to at least:…” Claim 7 recites the limitation: “the computer- readable program instructions comprising program instructions configured to cause a system to perform a method comprising:…” It is not clear how the memory and code or programming instructions are configured to cause the system to carry out the indicated steps. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Claims 2-6 and 8-12 are rejected due to dependency.
Claims 1 and 7 recite the limitation “determine a relationship between the initial estimated damage value and an aggregated past damage value.” The specification does not appear to recite an equation of algorithm for the stated relationship. Claim 2 recited the limitation “determine a saved property value”. The specification does not appear to recite an equation of algorithm for the stated value. Claims 2-12 recite the limitations “configured to”. The specification is silent on how the computer program is configured to carry out these steps.  Claim 11 recited the limitation “determining a fire prevention resource value based at least in part on a relationship between the refined estimated damage value and the property incident value.”  The specification does not appear to recite an equation of algorithm for the stated value. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Claims 2-6 and 8-12 are rejected due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Means Plus Function
Claim 1 recites the limitation “wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the system to at least:…”  has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear if there is sufficient disclosure of structure, materials, or acts, and the links between the structure, materials, or acts, and function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 7 recites the following mean-plus-functions limitations “computer- readable program instructions comprising program instructions configured to cause a system to perform a method comprising….” Claim 7 has been similarly evaluated and the claim is also the claim is  also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient.
Applicant may:
	(a) amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting "means" or a generic placeholder for means, or by reciting "step." The "means," generic placeholder, or "step" must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
	(b) present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
	(c) amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
	(d) present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 10713726  (Allen).

Claims 1 and 7:  Allen teaches:  A system comprising at least one processor and at least one memory storing computer program code, 
wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the system to at least:  (FIG. 12A, col. 4 lines 12-24, col. 5 lines 38-58)
receive a property incident data corresponding to an at least one property characteristic, said at least one property characteristic from a group of characteristics, the group consisting of a family home type, a livable square footage value, a property location, a pre-incident property value, a damaged area, a damage type, a casualty incident characteristic, and a damage severity; (FIG. 8 #1052;  col. 33 lines 31-52; col. 89 lines 39-63 “dwelling type”, “immediate repair needs”; col. 90 lines 37-64 “address”; col.63 line 36-col. 64 line 3 “e.g. a tornado, a hurricane …”)
determine an initial estimated damage value based at least on one of the property incident data and an aggregated loss data, the aggregated loss data corresponding to a plurality of past property loss characteristic which correspond to one of said group of characteristics of said property incident data; (col. 34 lines 31-54; col. 88 lines 6-16 “aggregating results”; )
determine a relationship between the initial estimated damage value and an aggregated past damage value; (col. 78 lines 55-67; col. 17 lines 25-34)
determine a refined estimated damage value based on said relationship between said initial estimated damage value and said aggregated past damage value; and  (col. 17 line 34 – col. 18 line 7; col. 23 lines 23-36; col.63 line 36-col. 64 line 3)
provide a property restoration data corresponding to at least the refined estimated damage value and provide a fire prevention resource value based on a relationship between the refined estimated damage value and the property incident data. (FIG. 8 #1057; col. 18 lines 29-59; col. 25 line 66 – col. 26 line 13; and col. 33 lines 53-62)

Claim 2. Allen teaches: A system according to claim 1, 
Allen further teaches:
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to determine a saved property value based at least in part on the property incident data. (col. 26 lines 1-13, col. 64 lines 20-59)

Claims 3 and 9. Allen teaches: A system according to claim 1, 
Allen further teaches:
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to receive a verified restoration data corresponding to at least one restored property characteristic. (FIG. 24 #2634)

Claims 4 and 10. Allen teaches: A system according to claim 3, 
Allen further teaches:
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to determine a revised aggregate past damage value based at least in part on the aggregated loss data corresponding to a past property loss characteristic. (col. 73 line 34 – col. 74 line 28, col. 18 lines 29-37)

Claim 8. Allen teaches:  The computer program product of claim 7,
Allen further teaches:
configured to cause a system to perform a method comprising determining a saved property value based at least in part on at least one of the property incident data and the property restoration data. (FIG. 9 #1066 and col. 34 lines 51-60)

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 10713726  (Allen) or, in the alternative, under 35 U.S.C. 103(a) as obvious over US 10713726  (Allen) in view of CN 102184335 (Liu).

Claims 5-6 and 11-12. Allen teaches: A system according to claim 1, 
Claim  1 recites “A system comprising at least one processor and at least one memory storing computer program code, wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the system to at least:…”  Claim 7 recites “A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program instructions stored therein, the computer- readable program instructions comprising program instructions configured to cause a system to perform a method comprising:…” Here, the claims language does not impart a functional relationship between the structures and the method steps. Therefore, the broadest reasonable interpretation of the instant claim language is directed to "causing" the computer to perform actions and does not necessarily positively recite the actions themselves. As such, the claim is anticipated by Allen because Allen recites the actions of "causing" process steps to be performed by a system.
Alternatively, the instant claims are obvious over Allen in view of Liu: 
Claims 5 and 11. Allen teaches: A system according to claim 1:
Allen does not teach, but Liu does teach: 
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to determine a fire prevention resource value based at least in part on a relationship between the refined estimated damage value and the property incident data. ([0003], [0019] “economic loss”)

It would have been obvious, at the time of filing, to combine the claim data analysis of Allen with the fire incident modelling of Liu because Liu explicitly teaches the value of data analysis to predict the actual value of fire time series data. See MPEP 2143.I.G.

Claims 6 and 12. Allen teaches: A system according to claim 5, 
Allen further teaches:
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to receive the property incident data, wherein the property incident data corresponds to casualty incident characteristic. ([(0018-0019)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10713726  (Allen) in view of CN 102184335 (Liu).

Claims 5 and 11. Allen teaches: A system according to claim 1, 
Allen does not teach, but Liu does teach: 
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to determine a fire prevention resource value based at least in part on a relationship between the refined estimated damage value and the property incident data. ([0003], [0019] “economic loss”)

It would have been obvious, at the time of filing, to combine the claim data analysis of Allen with the fire incident modelling of Liu because Liu explicitly teaches the value of data analysis to predict the actual value of fire time series data. See MPEP 2143.I.G.
Claims 6 and 12. Allen teaches: A system according to claim 5, 
Allen further teaches:
wherein the at least one memory including computer program code is configured to, with the at least one processor, cause the system to receive the property incident data, wherein the property incident data corresponds to casualty incident characteristic. ([0018-0019])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moore-Merrell (2019) teaches the use of fire department operational data including civilian injury and death, and economic loss to demonstrate community value. 
US 20060136273  FIG. 2B aggregate policyholder estimated ultimate losses and calculate reserves. [0058] each policy's losses are aggregated by accident year and age of development. [0076]  external data sources: Acxiom, Choicepoint, Claritas, Marshall Swift Boeckh, Dun & Bradstreet and Experian. 
US 20190370894 (Meyers) property value data, loss statistics are used to calculate mortgage default risk. 
US 20200134760 (Messerges) FIG. 11 and [0125] “In some embodiments, an agency distributed ledger may be created for each agency, such that the agency distributed ledger comprises all of the data records related to a particular agency. In an exemplary embodiment, an agency distributed ledger may be created for a fire department. In such an embodiment, the agency distributed ledger may comprise all of the data records relating to the fire department, such as incident-related data records relating to particular incidents, incident-related data records that assign attributes to incidents and/or resources within the fire department, data records that are not related to particular incidents, and the like. In some embodiments, the agency distributed ledger may be configured to allow multiple agencies (e.g., a police department, a regulatory agency) to view and validate data records on the agency distributed ledger, but only allow a particular agency (e.g., the fire department) to submit proposed data records to the agency distributed ledger.
US 10497250 State Farm (Hayward) (203) For example, a homeowner may access client 502 to submit a claim under the homeowner's insurance policy related to damage to the home's kitchen due to a cooking fire. Client 502 may collect information from the homeowner related to the circumstances of the cooking fire in addition to demographic information of the home (e.g., smoke detectors, auto-shut-off of appliances, sprinkler system, etc.), such as photographs from image sensor 520, dynamic telematics data provided by the home's monitoring system in the period of time during which the cooking fire occurred, historical telematics data over time, etc. In some embodiments, the homeowner may be prompted to make a telephone call to discuss the filing of the claim, which may be recorded and later provided to server 504. Additionally or alternatively, a report generated by the fire department that put out the fire and/or corresponding 911 call records may be obtained and provided to the server 504.
US 20140100889 (Tofte) FIG. 5 , [0045-0047]
US 20190236732 (Speasl) [0046] Data collected may also be from navigation satellites incorporating L3, L4 signals, virtual sensors; drones, aircraft, satellites, mobile digital devices, telematics, holographic, connected home data supported the cloud repository and by the enhanced 3rd party data will form an automated system to generate a completed, secure, property level intelligence appraisal system describing property values, certified property geo location, visualization media, market trends, property conformity information, property risks, usage history for heating systems, usage history for cooling systems, usage history for predictive sales price predictions, and appraised value on a specific date.
US 20180322597 (Sher) [0090]

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
	
/ERIC T WONG/Primary Examiner, Art Unit 3692